                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

IIC MANAGEMENT COMPANY, LTD.                                                         PLAINTIFF

v.                                 Case No. 4:19-cv-00697-KGB

UTAH CORD BANK, INC.                                                                DEFENDANT

                          AGREED ORDER TRANSFERRING CASE

        Now pending before this Court is the motion to dismiss, or in the alternative, for change of

venue filed by defendant Utah Cord Bank, Inc. (“Defendant”) (Dkt. No. 3). After full and due

consideration of the pleadings and exhibits filed herein, statements and agreements of the parties

and their respective counsel, and other matters, this Court finds and orders as follows:

        1.     With its motion to dismiss, or in the alternative, for change of venue, Defendant

has requested that this case be transferred to the United States District Court for the District of

Utah.

        2.     Plaintiff IIC Management Company, Ltd. has no objection to such request.

        Therefore, the Court orders that:

               A.      Defendant’s motion to dismiss, or in the alternative, for change of venue is

denied as moot.

               B.      Based upon the parties’ agreement, which counsel communicated in an e-

mail to the Court, the Clerk is directed to transfer this matter immediately to the United States

District Court for the District of Utah for further disposition.

        It is so ordered, this the 30th day of October 2019.


                                                            ________________________________
                                                             Kristine G. Baker
                                                             United States District Judge
